FILED
                             NOT FOR PUBLICATION                            MAY 05 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



VICTOR HUGO AGUILAR-                             No. 06-74861
VILLALVAZO,
                                                 Agency No. A092-472-048
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 20, 2011 **

Before:        RYMER, THOMAS, and PAEZ, Circuit Judges.

       Victor Hugo Aguilar-Villalvazo, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) removal order. Our jurisdiction is governed by

8 U.S.C. § 1252. We review de novo constitutional claims and questions of law,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Khan v. Holder, 584 F.3d 773, 776 (9th Cir. 2009), and we deny in part and

dismiss in part the petition for review.

      Aguilar-Villalvazo’s contention that his conviction for violating California

Health and Safety Code § 11352(a) is overbroad for the purpose of establishing

removability under 8 U.S.C. § 1227(a)(2)(B)(i) because it prohibits solicitation to

commit a controlled substance related offense is unavailing. See Mielewczyk v.

Holder, 575 F.3d 992, 997-98 (9th Cir. 2009). We lack jurisdiction to review

Aguilar-Villalvazo’s contention that his conviction is overbroad because California

law prohibits the possession of controlled substances not covered by the federal

Controlled Substances Act as Aguilar-Villalvazo did not exhaust this argument

before the agency. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      We lack jurisdiction to review the BIA’s discretionary denial of cancellation

of removal. See Romero–Torres v. Ashcroft, 327 F.3d 887, 890-92 (9th Cir. 2003).

Aguilar-Villalvazo’s contention that the IJ’s alleged bias violated due process fails

because he has not demonstrated prejudice. See Lata v. INS, 204 F.3d 1241, 1246

(9th Cir. 2000) (requiring prejudice for a petitioner to prevail on a due process

claim).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                   06-74861